The judgment of the Supreme Court was entered March 22d 1880,
Per Curiam.
We think this ease is ruled by Fitzpatrick v. Allen, 30 P. F. Smith 292. The space between these blocks of houses of sixty feet was not a public street; it had not been dedicated as such before the buildings were commenced, whatever may have boon the intention of the parties. That time is the period to be looked to as to the right of the mechanic, but it is admitted that the intention to dedicate it as a public street was abandoned. Here then the houses were adjoining, if that was necessary to make the joint and apportioned lien valid.
Decree affirmed and appeal dismissed at the costs of the appellant.